Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 04/07/2022.  Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich (U.S. Pat. 10230251) in view of Gliatis (U.S. Pub. 20160233701).
Regarding claim 1, Dittrich teaches a charging station 1 for telecommunications equipment, tablet computers, small electronic devices such as watches, etc. 20-22, with a platform 4 having several webs 2 parallel to each other, below which supply cables 18 and connectors 16,17 can be placed to connect to the appropriate charger 33.  
With regards to claim 1, Dittrich is discussed above, but fails to teach a receptacle provided on the underside of the platform 4.  Gliatis teaches a charging station 100 having a platform 102 for supporting electronic equipment 122, and further comprising webs 117 that are arranged parallel to each other.  Gliatis further teaches a receptacle 104 on the side of the platform 102.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the underside of the platform of Dittrich with the receptacle of Gliatis, in order to provide an alternate method of storing the chargers, as taught to be desirable by Gliatis (see discussion in para. [0016], lines 5-6).  
Regarding claim 2, Dittrich and Gliatis teach the charging station 1 (of Dittrich), where a longitudinal axis of the receptacle 104 (of Gliatis) is arranged parallel to the webs.  
Regarding claims 3 and 4, Gliatis is discussed above, and discloses the charging station 100, where at least two receptacles 112,104 are able to be arranged on the underside of the platform 4 (of Dittrich).  However, Gliatis fails to explicitly teach where the positioning of the receptacles 112,104 are in series or parallel with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the receptacles 112,104 of Gliatis in parallel or series, on the charging platform 4 of Dittrich, since it has been held that rearranging parts of an invention involves only routine skill in the art, as disclosed in MPEP 2144.04, VI.-C.  In re Japiske, 86 USPQ 70.  Further, the Examiner notes that it would have been obvious to rearrange the receptacles, depending on the location of the electronic devices, as they are arranged on the platform.  This rearrangement would allow multiple configurations for storing the electronic devices while charging.
Regarding claim 5, Dittrich teaches the charging station 1, where a recess (as seen in Fig. 5 below) on the underside of the platform 4 forms the receptacle for the charger 33.  The Examiner notes that the opening shown in Fig. 5 below of Dittrich creates an opening, formed by elements 23,24,53,54, which is capable of receiving the receptacles of Gliatis.
Regarding claim 6, Dittrich teaches the charging station 1, where the platform 4 further comprises a face (as shown in Fig. 4 below) and has an opening 7,8,9 for inserting the charger 33 into grooves (as seen in Fig. 7).  
Regarding claim 11, Dittrich teaches the charging station 1, where adapters 43 are positioned on the underside of the platform 4 (as seen in Fig. 14).  
Regarding claim 12, Dittrich teaches the charging station 1, where the adapters 43 partly pass through grooves 11-14,11’-14’,11”-14” within the platform 4, for the devices 20-22 on the underside and in this way serve as supports for the devices 20-22.  


    PNG
    media_image1.png
    361
    443
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    302
    474
    media_image2.png
    Greyscale


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich and Gliatis as applied to claims 1 and 5 above, and further in view of Chung (U.S. Pub. 20050046385).
	Regarding claim 7, Dittrich and Gliatis are discussed above, and disclose the charging station having a receptacle.  However, Dittrich and Gliatis fail to explicitly teach where the receptacle is formed as a recess having clamps, within the bottom surface of the platform.  Chung teaches a charging station 1, having a receptacle 11, formed as a recess, along with clamps (as seen in Fig. 4 below) for receiving a charger A.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to utilize the recess and clamps taught by Chung with the bottom surface of the platform of Dittrich, in order to provide a recess that supports inserting a battery therein, and including functionality to concurrently charge products such as a mobile phone, etc., as taught to be desirable by Chung (see discussion in para. [0006]).
Regarding claim 7, Chung teaches the charging station 1, where the recess 11 on the underside of the platform has at least one fixture (see “clamps” in Fig. 4 below) for a charger A.  
Regarding claim 8, Chung teaches the charging station 1, where at least one, preferably two clamps serve as a fixture for the charger A (as seen in Fig. 4 below).  
Regarding claim 9, Chung teaches the charging station 1, where several clamps serve as fixture for the charger A (as seen in Fig. 4 below).  However, Chung fails to explicitly teach where there are four clamps.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional clamps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04, VI.-B.  Further, the Examiner notes that providing additional clamps, would prevent the charger from sliding unintentionally, from the recess. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Chung teaches the charging station 1, where the platform has in each case a recess 11 and several clamps (as seen in Fig. 4 below) for chargers A.  


    PNG
    media_image3.png
    597
    616
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose a charging station having adapters, where an inclined surface is integrated in the adapter, or where the adapter has a top housing part and a bottom housing part, whereby both housing parts are connected to one another.
Response to Arguments
Applicant’s arguments, see pg. 4, filed 04/07/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dittrich, Gliatis, and Chung, as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. In addition to the reference to Dittrich, Gliatis and Chung above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional charging stations, capable of supporting multiple mobile devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        16-Jul-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632